Citation Nr: 0934225	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-25 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial, compensable evaluation for 
radiculopathy of the left upper extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1972, and from February 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  During the pendency of the appeal, the 
RO issued a June 2006 decision awarding higher separate 
evaluations of 10 percent for radiculopathy of the right and 
left lower extremities, effective February 5, 2004.  As this 
does not constitute a full grant of the benefits sought, his 
appeal as to these issues remains open.  

The Board notes further, that in a signed statement received 
in November 2008, prior to certification of the Veteran's 
appeal to the Board, the Veteran's representative indicated 
that the Veteran wished to withdraw his appeal of the denials 
of higher initial evaluations for service-connected lumbar 
strain with degenerative disc disease, and for cervical spine 
degenerative disease.  As such, the Board finds that the 
criteria for a withdrawal of the Veteran's substantive 
appeals as to these issues have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204(b), (c) (2008).


FINDINGS OF FACT

1.  The Veteran's radiculopathy of the left upper extremity 
is manifested by mild incomplete paralysis.

2.  The Veteran's radiculopathy of the right lower extremity 
is not manifested by moderate, incomplete paralysis.

3.  The Veteran's radiculopathy of the left lower extremity 
is not manifested by moderate, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 20 percent for radiculopathy of the left upper extremity 
have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8510 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for radiculopathy of the right lower extremity have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.123, 4.124, 4.214a, Diagnostic Code 8520 
(2008).

3.  The criteria for an initial rating in excess of 10 
percent for radiculopathy of the left lower extremity have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.123, 4.124, 4.214a, Diagnostic Code 8520 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in June 
2005, prior to the initial adjudication of his claims, 
informed the Veteran of the information necessary to 
substantiate his claims.  He was also informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  This 
initial letter did not inform him of the information 
necessary to establish an effective date or disability 
rating.  However, an additional notice letter, issued in 
March 2006, informed the Veteran of the manner in which VA 
assigns initial ratings and effective dates. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as the Veteran's claims for a higher evaluations are 
appeals of initial disability rating claims.  Therefore, 
adequate notice was provided to the Veteran prior to the 
transfer and certification of the Veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) (2008).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran 
was afforded VA examinations to assess the current severity 
of his radiculopathy of the left arm and hand, and the 
bilateral lower extremities, in March 2005, October 2006, 
January 2007, and March 2008.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The VA opinions obtained in this case are adequate, 
as each is predicated on a full reading of the medical 
records in the Veteran's claims file, considered all of the 
pertinent evidence of record, and provided findings relevant 
to the applicable rating criteria.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  See 38 C.F.R. § 3.159(c) (4) (2008).  The VA 
examination reports are thorough and supported by the record.  
The examinations noted above are therefore adequate upon 
which to base a decision.  Although the Veteran's 
representative contended in an August 2009 brief that the 
Veteran should be afforded a new examination, because his 
most recent examination was conducted in March 2008, the duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Increased ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The United States 
Court of Appeals for Veterans Claims (Court or CAVC) has also 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the Veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  

In this case, the Veteran contends that a higher 
(compensable) initial evaluation is warranted for his 
service-connected radiculopathy of the left arm and hand.  
The Veteran's radiculopathy of the left arm and hand was 
initially evaluated as non-compensably disabling under 
Diagnostic Code 8510.  See 38 C.F.R. § 4.124a (2008).  The 
record on appeal indicates that the Veteran is right-handed.  
See, e.g., VA examination report dated in March 2005.

In a June 2006 rating decision, the Veteran was awarded 
separate disability ratings of 10 percent for radiculopathy 
of each lower extremity, effective February 5, 2004, under 
the provisions of Diagnostic Code 8520, 38 C.F.R. § 4.124a 
(2008).

Diagnostic Code 8510 provides ratings for paralysis of the 
upper radicular group (fifth and sixth cervicals).  
Diagnostic Code 8510 provides that mild incomplete paralysis 
is rated 20 percent disabling on the major side and 20 
percent on the minor side; moderate incomplete paralysis is 
rated 40 percent disabling on the major side and 30 percent 
on the minor side; and severe incomplete paralysis is rated 
50 percent disabling on the major side and 40 percent on the 
minor side.  Complete paralysis, with all shoulder and elbow 
movement lost or severely affected, and hand and wrist 
movement not affected, is rated 70 percent disabling on the 
major side and 60 percent on the minor side.  See 38 C.F.R. § 
4.124a (2008).

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  See 38 C.F.R. § 4.124a 
(2008).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  See 38 C.F.R. § 4.123 
(2008).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  See 38 C.F.R. § 
4.124 (2008).

Diagnostic Code 8520 pertains to paralysis of the sciatic 
nerve.  A 10 percent rating is assigned for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent rating is 
assigned for moderate incomplete paralysis of the sciatic 
nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).  
These criteria are also used to evaluate neuralgia per 
Diagnostic Code 8720.

The medical evidence in this case consists primarily of 
private treatment records and VA examinations dated in March 
2005, October 2006, January 2007, and March 2008.  In March 
2005, a VA examination revealed complaints of numbness in the 
left arm and bilateral lower extremities.  Sensation was 
decreased in the fourth and fifth fingers, bilaterally, as 
well as in the great toes, bilaterally.  Decreased sensation 
along the ulnar nerve was noted.

During an October 2006 VA neurological examination, the 
Veteran reported that pain in the left arm and hand had 
improved as a result of chiropractic treatment.  He denied 
numbness in the hands or fingers, however he reported 
hyperesthesia and burning of the cervical spinal nerve 
complex in both upper extremities.  Neurological examination 
revealed deep tendon reflexes in the upper extremities to be 
2-3/5, bilaterally.  Sensory examination revealed rather 
profound hyperesthesia in the distribution of the radial 
nerve on each hand involving the thumb and at least half of 
the index finger and the web between the thumb and index 
finger.  Sensation was decreased in the right ulnar nerve 
distribution.  A positive Tinel sign, with an electric-like 
radiation of pain in the palm of the hand, upon tapping the 
medial nerve at the ventral wrist, was also reported.  

A VA neurological examination was conducted in January 2007.  
At that time, the Veteran complained of pain in the wrists 
and shoulder, as well as occasional tingling in his hands, 
bilaterally.  He did not note weakness or numbness in his 
arms.  On examination, there was no muscle atrophy, and motor 
strength and sensation were preserved.  There was no evidence 
of radiculopathy (per an EMG test) in either upper extremity, 
however there was evidence of a mild peripheral sensory 
neuropathy.  

The March 2008 examination was performed in connection 
increased ratings claims for a cervical and lumbar 
disability.  The Veteran reported a constant, sharp pain in 
the bilateral upper and lower extremities, as well as 
constant numbness and tingling.  The Veteran was taking pain 
medication, to include morphine.  His motor examination was 
within normal limits, with normal sensory functioning of the 
bilateral upper and lower extremities.  The examiner noted 
that joint function was unaffected by any nerve disorder. The 
Veteran was diagnosed with lumbar radiculopathy with severe 
nerve degeneration, as well as sensory peripheral neuropathy 
and neuralgia of the bilateral lower extremities.  The 
examiner noted a severe to moderate affect on some 
activities, to include chores, shopping, exercise, sports, 
recreation, and traveling.  

Private medical reports of record note continued treatment 
for radiculopathy.  He was seen for numbness and pain in the 
left arm in October 2002, and back and leg pain in May 2004.  
In January 2006, the Veteran reported with low back and 
bilateral lower extremity pain, post back surgery.  Low back 
pain with bilateral lower extremity radiculopathy and a 
component of peripheral neuropathy was diagnosed in April 
2006.  See private treatment reports, October 24, 2002; May 
28, 2004; January 12, 2006; and April 18, 2006.

Based on the foregoing, the Board finds that an initial 
compensable evaluation is warranted for the Veteran's 
radiculopathy of the left arm and hand.  In order to warrant 
a 20 percent evaluation for radiculopathy of the left arm and 
hand, the disability must be productive of mild incomplete 
paralysis.  As noted above, when the involvement is wholly 
sensory, the rating should be for mild incomplete paralysis.  
In this case, although there was no evidence of radiculopathy 
(per an EMG test) in either upper extremity in January 2007, 
there was evidence of a mild peripheral sensory neuropathy.  
The Board notes further, that in March 2005, there was 
evidence of decreased sensation in the fingers, and in 
October 2006, there was objective evidence of hyperesthesia 
relating to the radial nerve distribution in the left upper 
extremity.  The Veteran has complained of numbness and pain 
in the left arm and hand throughout the appeal period, and 
those complaints have been consistently documented in the 
evidence of record.  As such, the evidence of neurological 
symptoms, findings, and impairment, though minimal, are 
indicative of mild incomplete paralysis.  Based on the 
foregoing, a 20 percent evaluation for the Veteran's service-
connected radiculopathy of the left upper extremity is 
warranted.  See 38 C.F.R. § 4.124a (2008).

The Board finds further, however, that an evaluation in 
excess of 20 percent is not in order for the Veteran's left 
upper extremity disability.  Notably, motor and sensory 
functioning of that extremity has reportedly been within 
normal limits and the positive findings have essentially been 
confined to a diagnosis of sensory peripheral neuropathy.  
See VA examination reports dated in January 2007 and March 
2008.  Further, on most recent VA examination in March 2008, 
the examiner noted that no function of the joints was 
affected by the Veteran's nerve disorder. 

Regarding radiculopathy of the bilateral lower extremities, 
while the Board finds that evidence supports the award of a 
separate rating for mild paralysis of the sciatic nerve for 
each lower extremity, and that a 10 percent evaluation is 
warranted under Diagnostic Code 8520, bilaterally, a rating 
of 20 percent is not warranted for either lower extremity, as 
moderate incomplete paralysis of the sciatic nerve has not 
been shown.  The Veteran complained of constant pain, 
numbness, and tingling in the bilateral lower extremities in 
March 2008.  However, normal sensory and motor functioning of 
the bilateral upper and lower extremities was evident on 
testing in March 2008.  Although the Veteran was diagnosed 
with lumbar radiculopathy with severe nerve degeneration at 
that time, as well as sensory peripheral neuropathy and 
neuralgia of the bilateral lower extremities, the examiner 
noted that joint function was unaffected by any nerve 
disorder.  Decreased sensation in the toes was noted in March 
2005, though this observation is not indicative of moderate 
incomplete paralysis.  While ongoing treatment reports noted 
pain in the legs, there is no evidence of record to 
demonstrate moderate incomplete paralysis of the sciatic 
nerve per Diagnostic Code 8520, or for neuralgia under 
Diagnostic Code 8720.  Therefore, a higher rating is not 
available at this time.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2008).

III.  Extraschedular consideration

A review of the record reveals that the RO declined to refer 
the evaluation of the Veteran's disabilities to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. See Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  See Id.  If the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for any disabilities 
addressed herein.  The rating criteria are not inadequate.  
Higher ratings are available for each claimed disability, but 
the evidence simply does not meet those criteria.  

IV. Conclusion

In determining whether higher ratings are warranted for 
service-connected disabilities, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, the preponderance of the evidence 
supports an initial rating of 20 percent for radiculopathy of 
the left upper extremity.  However, the preponderance of the 
evidence is against separate ratings in excess of 10 percent 
for radiculopathy of the bilateral lower extremities.  




ORDER

Entitlement to an initial evaluation of 20 percent, but no 
higher, for radiculopathy of the left upper extremity, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the right lower extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for radiculopathy of the left lower extremity is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


